Potter, J.,
delivered the opinion of the court.
This case originated before a justice of the peace in the city of Biloxi in Harrison county. Appellant having been convicted of vagrancy in the justice’s court, in that he deserted his v7ife without cause, appealed to the circuit court, and, again having been convicted, he appeals to this court.
The only question in this case is whether or not the record shows that the justice’s court had jurisdiction of the case when tried there. The only testimony found in the record as to where the defendant was alleged to have deserted his wife is as follows: “Q. Where was she-living when he left her ¶ A. Biloxi, -Miss. ’ ’
In the trial of the case in the circuit court, it was necessary for the state to show affirmatively that the.alleged crime was committed in the justice of the peace district in which the affidavit was made. It is only necessary to determine, therefore, whether or not the circuit court can properly take judicial notice of what justice’s court district the city of Biloxi is in. The districts of a county áre determined by order of the board of supervisors of the county, and by such order may be and sometimes are changed. There is no public act establishing the boun*506daries of a supervisor’s district, from which justices of the peace are elected. We are of the opinion that the court cannot take judicial notice • of the supervisor’s district in which a town or city is situated. Backenstoe v. Wabash, etc., R. R. Co., 86 Mo. 492; Mayes v. St. Louis, etc., R. R. Co., 71 Mo. App. 140.
The venue in this case was not sufficiently proven, and the case is therefore reversed and remanded.

Reversed and remanded.